Citation Nr: 1635583	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, J.M., and D.M.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim.

In October 2014, a videoconference hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding has been associated with the claims folder.  

In December 2014, the Board remanded the case for further development.


FINDINGS OF FACT

Headaches are caused by the service-connected tinnitus.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is granting service connection for headaches, compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  


II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he has migraine headaches that are related to his military service and his service-connected tinnitus.

Post-service medical treatment records show that the Veteran had been diagnosed as having headaches.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Service treatment records show that the Veteran was treated for headaches in service as well as sinus problems with headaches.  Post-service treatment records show that the Veteran received private and VA treatment for his headaches beginning in 2004.  

During the December 2014 hearing, the Veteran stated that he experienced headaches during service, which were incorrectly treated as sinus problems and were not resolved after having surgery on his septum, and his inservice headaches were the same as his post-service headaches.

In March 2015, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran was never diagnosed with or treated for migraine headaches while on active duty and every headache documented while on active duty was secondary to a viral infection, flu, upper respiratory infection, ear infection or an acute sinus infection.  

In December 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) from his private physician.  It was noted that the Veteran reported having migraines while in service that increased in frequency and severity over the years.  The physician opined that the Veteran's headaches were caused by his service-connected tinnitus, which was diagnosed in July 1998 during a VA examination.  The examiner reviewed the Veteran's medical history regarding his headaches and noted as a basis for this opinion that the Veteran reported that when his tinnitus flared up, it brought on and made worse his migraines.  Further, the examiner explained that an association between migraines and tinnitus can be found in medical literature titled "Psychological and Audiological Correlates of Perceived Tinnitus Severity," which was submitted that determined a relationship between audiological, psychological and psychosomatic factors.  

Although the March 2015 VA examiner opined that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury, event or illness, adequate rationale was not provided as to how the conclusion was reached; the examiner merely listed the evidence the opinion was based on and did not address the Veteran's report history of headaches.  On the other hand, the Veteran stated that he noticed having the same headaches during service and after service and the December 2015 DBQ opinion stated that the headaches were caused by the service-connected tinnitus, which began during service.  The examiner provided a rationale and the opinion is persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  As the Veteran observed headaches during service and following service, and his statements are found to be credible, and in light of the December 2015 DBQ and supporting medical article, the Board finds that after resolving the benefit of the doubt in favor of the Veteran, the current headaches cannot be reasonably disassociated with his service-connected tinnitus.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  Accordingly, service connection for headaches is warranted.  


ORDER

Service connection for headaches, as secondary to service-connected tinnitus, is granted. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


